        Case 3:19-cr-03335-LAB Document 62 Filed 04/21/21 PageID.404 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                              Case No. 19CR3335-LAB

                                          Plaintiff,
                        vs.
                                                              JUDGMENT OF DISMISSAL
IRAN HERNANDEZ,


                                       Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment/Information:
      21:952, 960 ‐ Importation of Methamphetamine (Felony)




Dated: 4/19/2021
                                                       Hon. Larry Alan Burns
                                                       United States District Judge
